DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA . This action is responsive to the filing of amendments and arguments on 1/29/2021.  
Claims 1-20 are pending in the application. 
This action is made Final. 

Response to Arguments
3. 	Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. As explained below, the prior art of Goyal teaches the amended features. For example, Applicant contends neither Goyal,Twiss nor Codavalli teach the chat interface displays the chat message and selectable elements that allow the user to select the element to access the content. Goyal, as shown below allows the chat interface to be located anywhere in the interface including on the timeline where each comment and edit are distinguished on the same timeline. Moreover, Goyal suggests each comment has a selectable area to add a comment or to select to access the content because the comments are attached to the content at the specific time. Thus, the user can select the corresponding comment marker on the timeline to cause the content to be displayed in the interface. Therefore, this evidence below stands in contrast to applicants argument and applicants arguments are not persuasive to the allow ability of the claims. Applicant’s amendment has necessitated this final rejection.    
 
		

Claim Rejections - 35 USC § 103
4. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claim(s) 1-20 are rejected under 35 U.S.C. 103(a) as unpatentable over Goyal et. al. U.S. Publication No. 20150339282 published Mov. 26, 2015, in view of Twiss et. al. U.S. Publication No. 20120150997 published June 14, 2012 or in further view of Codavalli et. al. U.S. Publication No20140029919 published Jan 30, 2014. 
	
	In the present application [33, 46, and 61] defines logging and state as:
The processor at the electronic device checks for chat messages 604 sent or received. If a sent or received chat message occurs a logging component 104 at the electronic device stores 608 the chat message and associated content item state at a log. For example, the associated content item state is the current state of the content item(s) at the electronic device at the time of the chat message, or within a specified time range of the chat message. In some cases the logging 
A logging component 1426 acts to log associations between chat messages at the chat interface 1422 and content item states. The content item states and chat messages are stored at store 1424 and/or a remote store accessed via communications interface 1410.
A content item state is a condition of a document, video, image, or other content item at a particular time. The state of a content item is able to change over time, for example, as one or more actions are performed on the content item, such as editing, deleting, publishing, sending, receiving, encoding, decoding, or other actions.

The claim does not provide further definition as to the construct of a log, other than stating “logging associations” between states of a content item are stored. The specification refers to a log as a storage component that stores data, as shown above. Further a document state can be one of various states relating to an action taken by the user. To this end, Goyal at least compares a document as to when it was last stored or edited and places said states of the document along with comments as markers on the timeline. Based on at least a comparison of the times, reflected on the timeline, Goyal shows “data” logged or stored reflecting chat or comments in relation to a document change. 
In regard to Independent claims 1 and dependent 4, Goyal teaches an electronic device having a content item state retrieval system the electronic device comprising: 
A chat interface executing at the electronic device (See Goyal device Fig. 7, para 114-131 and a comment user interface (fig. 3-5).   
A processor which monitors times at which states of at least one content item associated with the electronic device are created by a user in relation to times chat messages between the user and one or more user at the chat interface are created (See processor 124, and document management system 100 (Para 36) presents timeline to present an stored and such storage can be set through customization how often (Para 55) so as to reflect a document change history (Para 56). Thus, on the timeline the stored creation of a file is shown along with individual state changes to the document and comments, per para 59. Comments as stated in Para 60, can be shown in the time line with a particular state. 
compare times at which the states of the at least one content item associated with the electronic device are created by the user in relation to the times the chat messages between the user and the one or more other users at the chat interface are created; and (See Para 59, timeline represents at least a comparison of changes, comments, approvals, rejections and other notable points and by color comparisons each can be viewed by the user on the timeline. Moreover, the comments in area 306 are placed in a corresponding position as 308 on the timeline (para 61). Thus in order to display a corresponding item the prior art is interpreted as at least comparing. Goyal expressly teaches the user can edit the document and make comments that are not on the timeline but the timeline can import the comments so as to view the state of a document each time it was stored. Thus, in order to display at least an item of content on an imported timeline corresponding to comments, the system would need to compare the stored state of each comment and change so as to display each item in relation to one another at times on the timeline. 
Based on the comparing logging associations between at least some of the states of the at least one content item and the chat messages (See data storage, Para 37-42, and 
The chat user interface displaying the chat messages and  selectable elements corresponding to the chat messages, which when one of the selectable elements is selected by a user a retrieval of an associated state of a content item based on the logged associations  is triggered (See user interface Para 24, 25, 35-36 and Para 53-96). As stated in Goyal, (Para 25, the comments in the timeline in association with the changes). Goyal  teaches the timeline interface can be arranged and selected as the user desires (Para 53). Goyal teaches the comments are arranged in area 306 based on position in timeline 304 can also be displayed on the timeline, not just in area 306 (Para 59). Moreover, Goyal expressly states (Para 60), the comments can be displayed anywhere within the timeline interface. Further, while viewing the document the user can select or enter a comment through a text entry field, which can be on the timeline interface (Para 61). Thus, as recited in the claim, the chat interface displaying comments has text or selectable elements corresponds to the comments and when selected, as also displayed on the timeline, causes the document version to be retrieved as of the state of the document version at that time (Para 64, 70-72). As illustrated a user interface (fig. 3-4) where the user can select on the timeline to trigger the retrieval of a comment and associated content where the comments are logged with a document state. As shown in Fig. 3a-e, the document tracker is a chat interface as the entire application interface (Para 34-39) includes comments (chat) from others as well as a plurality of applications and a timeline manager (Para 45). Via selection on the timeline (Para 36, 57) data corresponding (Para 38) to the document is presented including changes to the document, times associated with the change, and comments associated with the changes. Thus, as shown in figure 3 a-e, 
wherein the selectable elements representing the chat messages are on a chat timeline (See and compare Fig. 3a-3c, where the user can select on elements in the timeline that represent a document change or state of a document. Said timeline can represent the change or state as comments (Para 59-64) reflected in pane 306. As expressly stated in Goyal the comments are associated and highlighted with a content element. Goyal expressly states the timeline can reflect the comments in the order received (Para 70). 
Nonetheless, Goyal does not teach:
The selectable elements corresponding to a class with each class representing a level of importance of the associated content item. 

While Goyal expressly teaches a chat interface displayed in a device that the device can log or store comments to be retrieved when the user selects on a timeline, and a logging component that stores or logs at least “associations” between content and comments or chat messages states, as recited in the claims, Codavalli and Twiss are also provided in this rejection to show how the skilled artisan prior to the effective date of the invention would understand as Goyal suggests in the alternative (Para 53, Goyal “arrange components as desired”) to display a chat interface that can capture comments when editing a document, highlight associated content associated with a comment, to display markers or indicators that are selectable and represent document changes and reflect different versions of a chat timeline(Goyal suggestions of other alternative  embodiments Para 59-64).  

	With respect to claim 4-5, Goyal clearly teaches a timeline (fig. 3a-d) as does Codavalli (para 18 and 44). Moreover, both allow for selection on the timeline and adjusting events on the timeline via and editor. The timeline of Codavalli associates the playback that can be logged, with points on the timeline (See Para 43-44). Claims 4-5 refer to chat timelines and selecting the messages are on the timeline, to which Goyal states each mark on the timeline can be a mark as a comment and in a color, thus teaches a chat timeline.  Goyal teaches the electronic device wherein the selectable elements representing states of the at least one content item are of a plurality of different classes. (Para 29, 54-59). However, Goyal does not teach, The selectable elements corresponding to a class with each class representing a level of importance of the associated content item. 
However, Twiss teaches the selectable elements corresponding to a class with each class representing a level of importance of the associated content item (See Para 39, where the collaboration event can be displayed based on the importance of the event). See also Twiss teaches each item (Fig. 3) can be represented as shape, size, texture, etc. as an event or class of event (Para 34). As shown in fig. 1-9, the timeline items are selectable and arranged by class (e.g. size, shape and texture). Twiss teaches Para 41, color can indicate the importance of the item. Twiss teaches the height of the event can indicate the importance of the event. Finally Twiss teaches showing the importance of an item in the map so as to show the criticality of the event to the user (para 73). Twiss expressly shows a timeline that can display a number of chat, email, IM and other logged messages along with content changes to a document. Twiss teaches recording such data during a session so that they can be visualized on a subsequent occasion (Para 18). Twiss teaches a dynamic timeline that can display collaboration information (Para 19) that can include not just document information but also chat information. Twiss teaches (mapping or comparing) the data in the space to events (Para 24). Twiss teaches a data store that can be accessed to present the collaboration information (Para 27) which effectively logs session information (Para 30-33). The dynamic timeline (para 34) can display each different event with linked information. Twiss teaches linking comments with applications and messages (Para 34). Twiss teaches the timeline can be altered to display more or less information (Para 37). Twiss teaches representing other events associated with the document on the timeline (Para 39-42) in colors and various shapes.  Different items on the timeline can be emphasized and collapsed (Para 43-47). Twiss teaches a user can edit a document and can be opened from a timeline icon (Para 47-48). Twiss teaches capturing information not only with a document but any application in the colab space (Para 49-51. As the user moves the cursor over the timeline the user can access any event in the space (Para 51-79) where the user can select messages related to documents and visa versa and the state of said items at the time they were recorded. Thus, 

Accordingly it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Goyal, Codavalli and Twiss in front of them to display content items associated with chat messages in a chat interface with a timeline. The motivation to combine Goyal with Twiss comes from Twiss that suggests a timeline that may display different events linked to a document (e.g. messages, emails, weblogs) to events as icons on a timeline (Para 34). Moreover where said icons can be linked and displayed in different sizes and shapes thereby enabling a user to visualize not just document data but all of the data and events linking to one another on a dynamic timeline organized by their time of occurrence (Para 17-19). Further motivation comes from Codavalli to store said collaboration session over any number of devices or services (Para 25).    
With respect to dependent claim 2, Goyal teaches the electronic device wherein the processor logs an association between a content item state and a chat message if the time at which the chat message was created is within a range of a time of the content item state (See figure 3-4, message is stored with times associated with the changes (Para 38) with the content as the user modifies the document (Para 48-54) or within a range of content state (Para 55). In the alternative, Codavalli and Twiss show storing content items with chat information at a given time.  
With respect to dependent claim 3, Goyal teaches the electronic device wherein the user interface comprises selectable elements representing at least states of the at least one content item, which when selected by a user trigger retrieval of associated chat messages (See items 308, 314, 318 are selectable (Para 58-71, modifying or adding markers and/or positioning of timeline or content ) . In the alternative, Codavalli and Twiss displaying a timeline with linked states of a document (see Twiss Para 34).  

With respect to dependent claim 5, Goyal teaches the electronic device wherein the chat timeline further comprises one or more selectable elements representing content item states (Para 29, 54-57). Items on the timeline represent the document or content state at the time reflected.  
With respect to dependent claim 6, Goyal teaches the electronic device wherein the selectable elements represent content item states which are on the chat timeline are added in response to user input(Para 58-71, Goyal shows the user can add content and comments that will be reflected on the timeline). In the alternative,  Codavalli and Twiss teach the user can add items to the timeline (See Para Codavalli 37 and Twiss 45-48).  

With respect to dependent claim 7, Goyal teaches the electronic device wherein the selectable elements representing states of the at least one content item states are on a content item state timeline (Para 29, 54-57). Items on the timeline represent the document or content state at the time reflected.  ). In the alternative, Codavalli and Twiss teach timelines that can reflect icons corresponding to state of the item (See Para Codavalli 37 and Twiss 45-48).  
With respect to dependent claim 8, Goyal teaches the electronic device wherein the selectable elements representing states of the at least one content item are of a plurality of different classes. (Para 29, 54-59). Goyal teaches the Items on the timeline represent the document or content state at the time reflected where content is reflected by different color items indicative of the data type (Para 59).  ). In the alternative,  Codavalli and Twiss teach the user can add items are of different classes such as docs, chat, email, etc. (See Para Codavalli 37 and Twiss 34, 45-48).  
With respect to dependent claim 9, Goyal teaches the electronic device wherein the user interface is configured such that when a selectable element representing a content item state is de-selected, retrieval of a current state of the content item is triggered (See figures 3a-4, when 
With respect to dependent claim 10, Goyal teaches the electronic device wherein the processor selects content item states to be logged, the filter using criteria which are configured according to user input and/or context of the content item states (See Para 78-79). 
With respect to dependent claim 11, Goyal teaches the electronic device comprising a log at the electronic device or at a remote entity in communication with the electronic device, the log storing the associations and the content item states (See Goyal data store local or remote devices storing information (Para 47-50). As stated in Twiss and Codavalli the data can be stored remotely or locally (Para 25, and Para 27 respectively).
With respect to claims 12-16, claims 12-16 comprise a process or method reflecting a set of steps recited in a substantially similar manner as the functions and steps outlined in claims 1-11, thus are rejected along the same rationale. 
With respect to claims 17-20, claims 17-20 comprise a system with a processor comprising computer instructions recited in a substantially similar manner as the functions and steps outlined in claims 1-11, thus are rejected along the same rationale. Further, as shown Goyal shows a system 100, Fig 1, executing in device 700 via processor 702, accessing memory 704/706 and outputting via the I/O interface (fig. 7, see also Para 114-131, describing the computer, media, devices and environment).


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image1.png
    684
    835
    media_image1.png
    Greyscale
.As shown, Vashishtha shows notes or comments associated with a timeline and content. The notes are . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179